Citation Nr: 1605920	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for psoriatic arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  He submitted such evidence with a waiver of RO initial consideration (notably, express waiver is no longer necessary; see revised 38 U.S.C.A. § 7015(e)(1)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent his claim.

The Veteran claims that his psoriatic arthritis is due to his service-connected psoriasis.  However, there appears to be conflicting evidence as to whether a diagnosis of psoriatic arthritis has, in fact, been confirmed.

On June 2012 VA non-degenerative arthritis examination, it was noted that the Veteran has documented psoriasis that was being treated with topical agents, as well as osteoarthritis of the knees and lower back.  The examiner determined, however, that the Veteran never had a confirmed diagnosis of psoriatic arthritis.

A June 2013 VA treatment record shows a diagnosis of psoriasis with progressive arthritis in the Veteran's hands, feet, and knees. It was described as a "migratory type of arthritis."
In July 2013, a diagnosis of polyarthritis was suspected as a combination of psoriatic arthritis and osteoarthritis.  It was noted that the clinical examination did not demonstrate "classic findings" of psoriatic arthritis; however, the physician noted that the Veteran was too young to have isolated osteoarthritis so severe and that it was likely superimposed osteoarthritis from his profession.  Two weeks later, the physician determined that the Veteran's joint pain appeared to be from a combination of psoriatic arthritis and osteoarthritis.

In January 2014 a VA orthopedic surgeon who reviewed the record noted that lab tests for inflammatory arthritis in recent years were negative, but that psoriatic arthritis was diagnosed on multiple rheumatology and orthopedic visits.  He noted that, despite the negative lab work, the Veteran has had a positive response to psoriatic medical treatment of his joint symptoms and negative response to orthopedic treatment of arthritis.  He opined that the many years of psoriasis have taken a toll on the Veteran's joints and, according to the consulting rheumatology and orthopedic experts, have affected his knees, feet, and hands.

On March 2014 VA examinations, there was no evidence of osteoarthritis or psoriatic arthritis on hand x-rays; however, x-ray findings showed mild multilevel degenerative osteoarthritis of the lumbar spine, mild degenerative disease of the bilateral knees, and mild degenerative osteoarthritis of the bilateral feet.  The examiner determined that, based on imaging studies, there was no evidence of psoriatic arthritis in any joints. He opined that degenerative osteoarthritis is different from psoriatic arthritis and that neither causes, leads, or is predisposed to the other.

In a September 2015 VA treatment record, the Veteran's treating primary physician noted that the HLA-B27 was negative for psoriatic arthritis but that his chronic pain was currently worsening with polyarthritis involving his elbows, hands, sacroiliac spine, knees, ankles, and feet.  The following month, that same physician confirmed that the Veteran was "newly diagnosed" with a progressive arthritic condition called psoriatic arthritis. 

Whether the Veteran has a confirmed diagnosis of psoriatic arthritis, and whether such is related to his service-connected psoriasis, are medical and factual questions yet to be fully resolved.  Accordingly, another examination to ascertain whether he has psoriatic arthritis and, if so, its etiology is necessary.

The record also suggests that the medical evidence now associated with the record is incomplete.  In December 2015 correspondence, the Veteran confirmed that he saw his rheumatologist on December 1, 2015, and that his next appointment was January 5, 2016.  The most recent treatment records are dated in October 2015. Updated records of any VA evaluations or treatment he has received for his psoriatic arthritis are likely to contain pertinent information (and VA records are constructively of record), and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records of all VA evaluations or treatment the Veteran has received for his psoriatic arthritis (i.e., update to the present the records of his VA treatment for such condition).

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a rheumatologist to determine the nature and likely etiology of his claimed multiple joint arthritis.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination. Upon reviewing of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have psoriatic arthritis?

If the response is no, the rationale for the opinion must address the diagnosis of such by the Veteran's primary care physician, rheumatologist, and orthopedic surgeon.

(b) If the answer to (a) is yes, please identify all joints in which it is shown. 

(c)  If psoriatic arthritis is not found please identify that nature of the arthritis that is shown, and its likely etiology, in particular whether or not it is related to his service or to a service connected disability.

The examiner must provide rationale for all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

